DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 27 July 2018, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Drawings
The drawings, filed 27 July 2018, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 8 as representative, claim 8 recites: 
receiving a request, via a graphical user interface, to add a new object to a directory of objects, the new object having a first category in a hierarchical taxonomy of categories and objects; 
retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category; 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object; 
generating one or more questions for the new object based on the probability for each of the retrieved one or more questions; and 
assigning at least one of the one or more generated questions to the new object.
These limitations recite certain methods of mental processes, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a data is evaluated or judged. This represents an opinion or observation which is a mental process and falls under certain methods of abstract idea. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 8 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 8, taken individually or as a whole the additional elements of claim 8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 8 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations

In view of the above, representative claim 8 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 9-14 also do not integrate the abstract idea into a practical application. Notably, claims 9-14 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 9-14 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 9-14 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 9-14 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.


Claims 1-7 appear to include similar subject matter as in claims 8-14 as discussed above. More specifically, independent claim 1 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 2-7 equally apply and therefore stand rejected.

Claims 15-20 appear to include similar subject matter as in claims 1-7 as discussed above. More specifically, independent claim 15 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 16-20 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Wright, Timothy, et al (U.S. 2018/0165723 and known hereinafter as Wright).

As per claim 1, Wright teaches a system comprising: 
a memory, and a computer-readable medium having instructions stored thereon, which, when executed by a processor (e.g. Wright, see paragraph [0040] and Figure 1, which illustrates a computing system that includes memory, processor, and computer-executable instructions.), cause the system to perform operations comprising: 
receiving a request, via a graphical user interface, to add a new object to a directory of objects (e.g. Wright, see paragraph [0053], which discloses system users may request, via a user interface, inbound requests from customers, such as sorting/filtering and/or adding objects.), the new object having a first category in a hierarchical taxonomy of categories and objects (e.g. Wright, see paragraph [0036], which discloses analyzing unstructured natural language data and generating a structured taxonomy, such as a hierarchy taxonomy of topics, where topics represent instances of categories.); 
retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category (e.g. Wright, see paragraphs [0066-0070], where questions are composited to topics based on associated meta tags within the trained model, where a first category may be a first topic associated with the meta tags.); 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.); 
generating one or more questions for the new object based on the probability for each of the retrieved one or more questions (e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of conversions are used to train models that can classify all or parts of conversations, where conversations include question and answers within the system.); and 
assigning at least one of the one or more generated questions to the new object (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language strings, where the system identifies matches or near matches of the keywords or . 

As per claim 8, Wright teaches a method comprising: 
receiving a request, via a graphical user interface, to add a new object to a directory of objects (e.g. Wright, see paragraph [0053], which discloses system users may request, via a user interface, inbound requests from customers, such as sorting/filtering and/or adding objects.), the new object having a first category in a hierarchical taxonomy of categories and objects (e.g. Wright, see paragraph [0036], which discloses analyzing unstructured natural language data and generating a structured taxonomy, such as a hierarchy taxonomy of topics, where topics represent instances of categories.); 
retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category (e.g. Wright, see paragraphs [0066-0070], where questions are composited to topics based on associated meta tags within the trained model, where a first category may be a first topic associated with the meta tags.); 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.); 
generating one or more questions for the new object based on the probability for each of the retrieved one or more questions (e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of ; and 
assigning at least one of the one or more generated questions to the new object (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language strings, where the system identifies matches or near matches of the keywords or phrases (e.g. generated question), where the system then adds metadata tags to the keyword or phrases along with an associated quality score.).

As per claim 15, Wright teaches a non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations comprising: 
receiving a request, via a graphical user interface, to add a new object to a directory of objects (e.g. Wright, see paragraph [0053], which discloses system users may request, via a user interface, inbound requests from customers, such as sorting/filtering and/or adding objects.), the new object having a first category in a hierarchical taxonomy of categories and objects (e.g. Wright, see paragraph [0036], which discloses analyzing unstructured natural language data and generating a structured taxonomy, such as a hierarchy taxonomy of topics, where topics represent instances of categories.); 
retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category (e.g. Wright, see paragraphs [0066-0070], where questions are composited to topics based on associated meta tags within the trained model, where a first category may be a first topic associated with the meta tags.); 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.); 
generating one or more questions for the new object based on the probability for each of the retrieved one or more questions (e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of conversions are used to train models that can classify all or parts of conversations, where conversations include question and answers within the system.); and 
assigning at least one of the one or more generated questions to the new object (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language strings, where the system identifies matches or near matches of the keywords or phrases (e.g. generated question), where the system then adds metadata tags to the keyword or phrases along with an associated quality score.).

As per claims 2, 9, and 16, Wright teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the first machine learned model is trained by: 
feeding one or more sample questions and associated objects into a feature extractor designed to extract one or more features from the one or more sample questions and associated objects (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.); and 
(e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of conversions are used to train models that can classify all or parts of conversations, where conversations include question and answers within the system.). 

As per claims 3, 10, and 17, Wright teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the operations further comprise filtering out one or more of the retrieved one or more questions based on one or more prerequisites saved for each of the retrieved one or more questions (e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of conversions are used to train models that can classify all or parts of conversations, where conversations include question and answers within the system.). 

As per claims 4, 11, and 18, Wright teaches the system of claim 3, the method of claim 10, and the non-transitory machine-readable storage medium of claim 17, respectively, wherein at least one of the one or more prerequisites is an ingredient (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language strings, where the system identifies matches or near matches of the keywords or phrases (e.g. generated question), where the system then adds metadata tags to the keyword or phrases along with an associated quality score.). 

As per claims 5, 12, and 19, Wright teaches the system of claim 4, the method of claim 11, and the non-transitory machine-readable storage medium of claim 18, (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.). 

As per claims 6, 13, and 20, Wright teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the operations further comprise: 
receiving, from a second graphical user interface, information about an event involving the new object (e.g. Wright, see paragraph [0053], which discloses system users may request, via a user interface, inbound requests from customers, such as sorting/filtering and/or adding objects.); 
retrieving the at least one generated question assigned to the new object (e.g. Wright, see paragraphs [0066-0070], where questions are composited to topics based on associated meta tags within the trained model, where a first category may be a first topic associated with the meta tags.); and
filtering the at least one generated question assigned to the new object based on the information about the event (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.). 

As per claims 7 and 14, Wright teaches the system of claim 6 and the method of claim 13, respectively, wherein the information about the event includes a location (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 28, 2022